DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 24 SEP 2021 is acknowledged. Claims 21, 30, 44-47, and 53 were amended and the amendment is made of record. Claims 22, 42, 52, 54, and 60 were cancelled and claim 67 was added. 
A call was made to applicant on 20 DEC 2021 to request amendments to put the case in condition for allowance but no response was received.
	Claims 1-18, 20-21, 23-28, 30, 32, 34-38, 40-41, 43-51, 53, 55-59, and 67 are pending in the instant application. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 24 SEP 2021 has been considered by the examiner. 
Claim Objections
Claims 27 and 28 are objected to because of the following informalities:  
Claim 27 currently states “The isolated antigen binding protein of any of claim 21”. Deletion of “any of” would be remedial.
 one of claim 21”. Deletion of “one of” would be remedial. 
It is noted that the claim status indicators in the claim set filed 24 SEP 2021 have not been updated to reflect the office action of 12 FEB 2021. For example, in the office action the restriction election requirement was withdrawn and claims 1-18 were examined, however, the claims filed 24 SEP 2021 still state that claims 1-18 are “(withdrawn)”. The status should be updated to reflect the most recent office action.
Appropriate correction is required.

Withdrawn Objections and Rejections
Applicant’s amendment to claims 44-45 addressed the objection to the claims of previous record and therefore the claim objections are withdrawn.
	Applicant’s amendment to the specification paragraphs 5, 14, 215, and 341 addressed the objections to the specification of previous record and therefore the specification objections are withdrawn.
	Claims 30 and 42 and dependent claims 1-18, 20-21, 25-28, 35-38, 40-41, 43-53, and 57-60 were rejected to in the office action dated 12 FEB 2021 under 35 U.S.C. 112(a) for failing to comply with the written description requirement based on the inclusion of the genus “antibody fragments”. Applicant’s amendment to claim 30 and the cancellation of claim 42 have overcome this rejection and the rejection is therefore withdrawn.
	Claims 21, 53 and dependent claims 22-28, 32-34, and 54-60 were rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement based on the inclusion of “human antibodies” in the claim. Applicant’s amendment of claims 21 and 53 and the cancelation of claims 22, 33, 54, and 60 have overcome the rejection of claims 21, 22, 24-28, 32-34, 54, 56-60 and therefore the 
	Claims 44-47 were rejected under 35 U.S.C. 112(b) for containing indefinite language (“about”). Applicant’s amendment of claims 44-47 have overcome this rejection and therefore it is withdrawn.
	Claim 46 was rejected under 35 U.S.C. 112(b) for containing exemplary language (“preferably”). Applicant’s amendment of claim 46 has overcome this rejection and it is therefore withdrawn.
	Claims 52 and 60 were rejected under 35 U.SC 112(d) for failing to further limit the scope of the claims upon which they depend. The cancellation of claims 52 and 60 render this rejection moot. It is therefore withdrawn.

Maintained Rejections
Claims 23 and 55 were rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement based on the recitation of “human antibodies” (reference office action dated 12 FEB 2021, page 7, paragraph 3). These claims were not addressed in Applicant’s response filed 24 SEP 2021 and therefore the rejections are maintained. It is suggested that these claims be cancelled in view of the original rejection and subsequent amendment.
Claim 46 was rejected under 35 U.S.C. 112(b) for being drawn to a product, specifically a composition comprising GLP-1 receptor and GIPR antagonist but reciting wherein the GLP-1 receptor agonist “is used” (reference office action dated 12 FEB 2021, page 8 last paragraph – page 9 first paragraph). The rejection of claim 46 was not addressed in the response filed 24 SEP 2021 and therefore the rejection is maintained. It is suggested that the word “used” be removed from claim 46 in order to overcome the rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23 and 55 are rejected for their recitation of “wherein said antigen binding protein is a human antibody”. Human antibodies were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of claimed human antibody aspect of the invention. The specification describes how human antibodies can be isolated from transgenic mice with a humanized immune system (paragraphs 246-247) and how fully human antibodies can be derived from phage-display libraries (paragraph 250), but does not disclose that the antibodies of this application were isolated by one of these methods (see paragraph 394 on). It is not evident from the specification that the CDRs present in the claimed antibodies are human CDR sequences, and therefore one of ordinary skill in the art would not conclude 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 
Claims 46 and 67 are drawn to a product, specifically a composition comprising GLP-1 receptor and GIPR antagonist, but recite “wherein the GLP-1 receptor agonist is used in combination…”. Adding process steps to a product claim is indefinite as it creates confusion as to when direct infringement occurs, reference MPEP §2173.05(p)(II). It is suggested that the word “used” be removed from both claims.

Allowable Subject Matter
Claims 1-18, 20-21, 24-28, 30, 32, 34-38, 40-41, 43-45, 47-51, 53, and 56-59 contain allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter: a GIPR-binding antibody comprising the CDRs with SEQ ID NOs: 1290-1295 could not be found in the prior art. 
The closest art that could be found was US Patent 10,294,303 with the same assignee and common inventors with the instant invention, which discloses similar but non-identical combinations of 

Conclusion
	Applicant’s amendment necessitated the new ground of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY L BUTTICE/Examiner, Art Unit 1647                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647